Exhibit 10.1

Partners for Growth

Loan and Security Agreement

Borrower:                             Bioject Medical Technologies, Inc.

Address:                                20245 S.W. 95th Ave., Tualatin, OR  
97062

Borrower:                             Bioject, Inc.

Address:                                20245 S.W. 95th Ave., Tualatin, OR  
97062

Date:                                      December 11, 2006

THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
PARTNERS FOR GROWTH, L.P. (“PFG”), whose address is 180 Pacific Avenue, San
Francisco, CA 94111 and the borrowers named above (jointly and severally, the
“Borrower”), whose chief executive office is located at the above address,
respectively. The Schedule to this Agreement (the “Schedule”) being signed by
the parties concurrently, is an integral part of this Agreement.  (Definitions
of certain terms used in this Agreement are set forth in Section 8 below.)

1.     LOANS.

1.1  Loans.  PFG will make loans to Borrower (the “Loans”) expressly for general
working capital purposes up to a maximum aggregate credit limit of $2,500,000
(the “Credit Limit”) within two credit facilities, subject to the Borrowing
Base, as specified in the Schedule, provided no Default or Event of Default has
occurred and is continuing, and subject to deduction of Reserves for accrued
interest and such other Reserves as PFG deems proper from time to time in its
good faith business judgment.

1.2  Interest.  All Loans and all other monetary Obligations shall bear interest
at the rate shown on the Schedule, except where expressly set forth to the
contrary in this Agreement.  Interest shall be payable monthly, on the first day
of each month for interest accrued during the prior month.  Interest may, in
PFG’s discretion, be charged to Borrower’s loan account, and the same shall
thereafter bear interest at the same rate as the other Loans.

1.3  Overadvances.  If, at any time or for any reason, the total of all
outstanding Loans and all other monetary Obligations exceeds the Credit Limit
(an “Overadvance”), Borrower shall immediately pay the amount of the excess to
PFG, without notice or demand.  Without limiting Borrower’s obligation to repay
to PFG the amount of any Overadvance, Borrower agrees to pay PFG interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate.

1.4  Fees.  Borrower shall pay PFG the fees shown on the Schedule, which are in
addition to all interest and other sums payable to PFG and are not refundable.

1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to PFG by
facsimile or telephone. Loan requests may also be made by Borrower by email, but
the same shall not be deemed made until PFG acknowledges receipt of the same by
email or otherwise in writing. Loan requests received after 12:00 Noon Pacific
time will not be considered by PFG until the next Business Day. PFG may rely on
any telephone request for a Loan given by a person whom PFG believes in good
faith is an authorized representative of Borrower, and Borrower will indemnify
PFG for any loss PFG suffers as a result of that reliance.

1.6  Late Fee. If any payment of accrued interest for any month is not made
within three (3) Business Days after the date a bill therefore is sent by PFG to
Borrower, or if any payment of principal or any other payment is not made within
three


--------------------------------------------------------------------------------




Business Days after the date due, Borrower shall pay PFG a late payment fee
equal to 5% of the amount of such late payment.  The provisions of this
paragraph shall not be construed as PFG’s consent to Borrower’s failure to pay
any amounts when due, and PFG’s acceptance of any such late payments shall not
restrict PFG’s exercise of any remedies arising out of any such failure.

2.  SECURITY INTEREST.

2.1  Grant of Security Interest.  To secure the payment and performance of all
of the Obligations when due, Borrower hereby grants to PFG a security interest
in all of the following (collectively, the “Collateral”):  all right, title and
interest of Borrower in and to all of the following, whether now owned or
hereafter arising or acquired and wherever located: all Accounts; all Inventory;
all Equipment; all Deposit Accounts; all General Intangibles (including without
limitation all Intellectual Property); all Investment Property; all Other
Property; all Real Property; and any and all claims, rights and interests in any
of the above, and all guaranties and security for any of the above, and all
substitutions and replacements for, additions, accessions, attachments,
accessories, and improvements to, and proceeds  (including proceeds of any
insurance policies, proceeds of proceeds and claims against third parties) of,
any and all of the above, and all Borrower’s books relating to any and all of
the above.

2.2  Specified Contracts Excluded.  Notwithstanding anything herein to the
contrary, the security interest granted under this Section 2 shall not attach to
any of the following (“Specified Contracts”):  any lease, license, contract,
property rights or agreement to which Borrower is a party or any of its rights
or interests thereunder if and for so long as the grant of such security
interest shall constitute or result in any of the following  (other than to the
extent that any such term would be ineffective under the Code or any other
applicable law or principles of equity):  (i) the abandonment, invalidation or
unenforceability of any right, title or interest of Borrower therein, or (ii) in
a breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract property rights or agreement; provided however that
such security interest shall attach immediately at such time as the condition
causing such abandonment, invalidation or unenforceability shall be remedied and
to the extent severable, shall attach immediately to any portion of such lease,
license, contract, property rights or agreement that does not result in any of
the consequences specified in (i) or (ii) above. Except as disclosed on Exhibit
A hereto, Borrower represents and warrants to PFG that there are no Specified
Contracts which are material to Borrower’s business or grant Borrower rights in
Intellectual Property which is licensed by the Borrower to its customers or
incorporated in products licensed or sold by the Borrower to its customers. 
Borrower shall not, hereafter, without PFG’s prior written consent, enter into
any Specified Contract which is material to Borrower’s business or grants
Borrower rights in Intellectual Property which is licensed by the Borrower to
its customers or incorporated in products licensed or sold by the Borrower to
its customers.

3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

In order to induce PFG to enter into this Agreement and to make Loans, Borrower
represents and warrants to PFG as follows, and Borrower covenants that the
following representations will continue to be true, and that Borrower will at
all times comply with all of the following covenants, throughout the term of
this Agreement and until all Obligations have been paid and performed in full:

3.1  Corporate Existence and Authority.  Borrower is and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.  Borrower is and will continue to be
qualified and licensed to do business in all jurisdictions in which any failure
to do so would result in a Material Adverse Change.  The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally), (iii) do not violate
Borrower’s articles or certificate of incorporation, or Borrower’s by-laws, or
any law or any  material agreement or instrument which is binding upon Borrower
or its property, and (iv) do not constitute grounds for acceleration of any
material indebtedness or obligation under any agreement or instrument which is
binding upon Borrower or its property.

3.2  Name; Trade Names and Styles.  As of the date hereof, the name of Borrower
set forth in the heading to this Agreement is its correct name, as set forth in
its Articles or Certificate of Incorporation.  Listed in the Representations are
all prior names of Borrower and all of Borrower’s present and prior trade names
as of the date hereof.  Borrower shall give PFG 30 days’ prior written notice
before changing its name or doing business under any other name.  Borrower has
complied, and will in the future comply, in all material respects, with all laws
relating to the conduct of business under a fictitious business name, if
applicable to Borrower.


--------------------------------------------------------------------------------




3.3  Place of Business; Location of Collateral. As of the date hereof, the
address set forth in the heading to this Agreement is Borrower’s chief executive
office.  In addition, as of the date hereof, Borrower has places of business and
Collateral is located only at the locations set forth in the Representations. 
Borrower will give PFG at least 30 days prior written notice before opening any
additional place of business, changing its chief executive office, or moving any
of the Collateral to a location other than Borrower’s Address or one of the
locations set forth in the Representations, except that Borrower may maintain 
sales offices in the ordinary course of business at which not more than a total
of $10,000 fair market value of Equipment is located.

3.4  Title to Collateral; Perfection; Permitted Liens.

(a)   Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Borrower. 
The Collateral now is and will remain free and clear of any and all liens,
charges, security interests, encumbrances and adverse claims, except for
Permitted Liens.  PFG now has, and will continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and Borrower will at all times defend PFG and the
Collateral against all claims of others.

(b)   Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts, and Borrower will give PFG five Business Days advance written notice
before establishing any new Deposit Accounts and will cause the institution
where any such new Deposit Account is maintained to execute and deliver to PFG a
control agreement in form sufficient to perfect PFG’s security interest in the
Deposit Account and otherwise satisfactory to PFG in its good faith business
judgment.

(c)   In the event that Borrower shall at any time after the date hereof have
any commercial tort claims against others, which it is asserting, and in which
the potential recovery exceeds $100,000, Borrower shall promptly notify PFG
thereof in writing and provide PFG with such information regarding the same as
PFG shall request (unless providing such information would waive the Borrower’s
attorney-client privilege).  Such notification to PFG shall constitute a grant
of a security interest in the commercial tort claim and all proceeds thereof to
PFG, and Borrower shall execute and deliver all such documents and take all such
actions as PFG shall request in connection therewith.

(d)   Whenever any Collateral is located upon premises in which any third party
has an interest, including real property leased by Borrower, Borrower shall,
whenever requested by PFG, use commercially reasonable efforts to cause such
third party to execute and deliver to PFG, in form acceptable to PFG, such
waivers and subordinations as PFG shall specify in its good faith business
judgment.  Borrower will keep in full force and effect, and will comply with all
material terms of, any lease of real property where any of the Collateral now or
in the future may be located.

3.5  Maintenance of Collateral.  Borrower will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose.  Borrower will immediately advise PFG
in writing of any material loss or damage to the Collateral.

3.6  Books and Records.  Borrower has maintained and will maintain at Borrower’s
Address complete and accurate books and records, comprising an accounting system
in accordance with GAAP.

3.7  Financial Condition, Statements and Reports.  All financial statements now
or in the future delivered to PFG have been, and will be, prepared in conformity
with GAAP (subject, in the case of unaudited interim statements, to year-end
adjustments and the absence of footnotes) and now and in the future will fairly
present the results of operations and financial condition of Borrower in all
material respects, in accordance with GAAP (subject, in the case of unaudited
interim statements, to year-end adjustments and the absence of footnotes), at
the times and for the periods therein stated.  Between the last date covered by
any such statement provided to PFG and the date hereof, there has been no
Material Adverse Change.

3.8  Tax Returns and Payments; Pension Contributions.  Borrower has timely
filed, and will timely file, all required tax returns and reports, and Borrower
has timely paid, and will timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions now or in the future owed by
Borrower.  Borrower may, however, defer payment of any of the foregoing which
are contested by Borrower in good faith, provided that Borrower (i) Borrower
contests the same by appropriate proceedings promptly and diligently instituted
and conducted, (ii) notifies PFG in writing of the commencement of, and any
material development in any such proceedings, and (iii) posts bonds or takes any
other steps required to stay the enforcement of any such lien upon any of the
Collateral against which any foreign, federal, state or local authority could
then proceed.  Borrower is unaware of any claims or adjustments proposed for any
of Borrower’s prior tax years which could result in additional taxes becoming
due and payable by Borrower.  Borrower has paid, and shall continue to pay all
amounts necessary to fund all present and future pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
and will not withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
such plan which could reasonably be expected to result in any liability


--------------------------------------------------------------------------------




of Borrower, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency.

3.9  Compliance with Law.  Borrower has, to the best of its knowledge, complied,
and will comply, in all material respects, with all provisions of all foreign,
federal, state and local laws and regulations applicable to Borrower, including,
but not limited to, those relating to Borrower’s ownership of real or personal
property, the conduct and licensing of Borrower’s business, and all
environmental matters.

3.10  Litigation.  There is no claim, suit, litigation, proceeding or
investigation pending or (to best of Borrower’s knowledge) threatened against or
affecting Borrower in any court or before any governmental agency (or any basis
therefor known to Borrower) which could reasonably be expected to result, either
separately or in the aggregate, in any Material Adverse Change.  Borrower will
promptly inform PFG in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against Borrower involving
$250,000 or more in the aggregate for all such claims, proceedings, litigation
or investigation.

3.11  Use of Proceeds.  All proceeds of all Loans shall be used solely for
lawful business purposes.  Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”

3.12  No Default.  At the date hereof, no Default or Event of Default has
occurred, and no Default or Event of Default will have occurred after giving
effect to any Loans being made concurrently herewith.

4.  ACCOUNTS.

4.1  Representations Relating to Accounts.  Borrower represents and warrants to
PFG as follows:  Each Account with respect to which Loans are requested by
Borrower shall, on the date each Loan is requested and made, (i) represent an
undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services, or the licensing of Intellectual Property, in the ordinary course of
Borrower’s business, and (ii) meet the Minimum Eligibility Requirements set
forth in  Section 8 below.

4.2  Representations Relating to Documents and Legal Compliance.  Borrower
represents and warrants to PFG as follows:  All statements made and all unpaid
balances appearing in all invoices, instruments and other documents evidencing
the Accounts are and shall be true and correct in all material respects and all
such invoices, instruments and other documents and all of Borrower’s books and
records are and shall be genuine and in all respects what they purport to be. 
All sales and other transactions underlying or giving rise to each Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations.  To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accordance with their terms.

4.3 Documents Relating to Accounts. If requested by PFG, Borrower shall furnish
PFG with copies (or, at PFG’s request, originals) of all contracts, orders,
invoices, and other similar documents, and all shipping instructions, delivery
receipts, bills of lading, and other evidence of delivery, for any goods the
sale or disposition of which gave rise to such Accounts, and Borrower warrants
the genuineness of all of the foregoing.  Borrower shall also furnish to PFG an
aged accounts receivable trial balance as provided in the Schedule.  In
addition, Borrower shall deliver to PFG, on its request, the originals of all
instruments, chattel paper, security agreements, guarantees and other documents
and property evidencing or securing any Accounts, in the same form as received,
with all necessary endorsements, and copies of all credit memos.

4.4  Collection of Accounts.  Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. PFG may, in its good faith business judgment, require that all
proceeds of Collateral be deposited by Borrower into a lockbox account, or such
other “blocked account” as PFG may specify, pursuant to a blocked account
agreement in such form as PFG may specify in its good faith business judgment.

4.5.  Remittance of Proceeds. All proceeds arising from the disposition of any
Collateral shall be delivered, in kind, by Borrower to PFG in the original form
in which received by Borrower not later than the following Business Day after
receipt by Borrower, to be applied to the Obligations in such order as PFG shall
determine; provided that, if no Default or Event of Default has occurred and is
continuing, Borrower shall not be obligated to remit to PFG (i) the proceeds of
Accounts arising in the ordinary course of business, or (ii) the proceeds of the
sale of Inventory in the ordinary course of business, (iii) the proceeds of the
sale of Permitted Investments which are promptly reinvested in other Permitted
Investments, the proceeds of the sale of Equipment to the extent such proceeds
are reinvested in Equipment of comparable utility within six (6) months of such
sale, or the proceeds of the sale of worn out or obsolete Equipment disposed of
by Borrower in good faith in an arm’s


--------------------------------------------------------------------------------




length transaction for an aggregate purchase price of $50,000 or less (for all
such transactions in any fiscal year).  Borrower agrees that it will not
commingle proceeds of Collateral with any of Borrower’s other funds or property,
but will hold such proceeds separate and apart from such other funds and
property and in an express trust for PFG, except as set forth above.  Nothing in
this Section limits the restrictions on disposition of Collateral set forth
elsewhere in this Agreement.

4.6  Disputes.  Borrower shall notify PFG promptly of all disputes or claims
relating to Accounts.  Borrower shall not forgive (completely or partially),
compromise or settle any Account for less than payment in full, or agree to do
any of the foregoing, except that Borrower may do so, provided that: (i)
Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, and in arm’s length transactions, which are
reported to PFG on the regular reports provided to PFG; (ii) no Default or Event
of Default has occurred and is continuing; and (iii) taking into account all
such discounts, settlements and forgiveness, the total outstanding Loans will
not exceed the Credit Limit.

4.7  Returns.  Provided no Event of Default has occurred and is continuing, if
any Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount.  In the event any attempted return
occurs after the occurrence and during the continuance of any Event of Default,
Borrower shall hold the returned Inventory in trust for PFG, and immediately
notify PFG of the return of the Inventory.

4.8  Verification.  PFG may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or PFG or such other name as PFG may choose.

4.9  No Liability.  PFG shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall PFG be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account.  Nothing herein shall, however, relieve PFG from
liability for its own gross negligence or willful misconduct.

5.  ADDITIONAL DUTIES OF BORROWER.

5.1  Financial and Other Covenants.  Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.

5.2  Insurance.  Borrower shall, at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to PFG, in such form and amounts as PFG may
reasonably require and as are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to PFG.  All such insurance policies shall name PFG
as an additional loss payee, and shall contain a lenders loss payee endorsement
in form reasonably acceptable to PFG.  Upon receipt of the proceeds of any such
insurance, PFG shall apply such proceeds in reduction of the Obligations as PFG
shall determine in its good faith business judgment, except that, provided no
Default or Event of Default has occurred and is continuing, at the direction of
Borrower, PFG shall release to Borrower insurance proceeds with respect to any
such Collateral with respect to which the insurance proceeds were paid.  PFG may
require reasonable assurance that the insurance proceeds so released will be so
used.  If Borrower fails to provide or pay for any insurance, PFG may, but is
not obligated to, obtain the same at Borrower’s expense.  Borrower shall
promptly deliver to PFG copies of all material reports made to insurance
companies.

5.3  Reports.  Borrower, at its expense, shall provide PFG with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, projections, operating plans and other financial
documentation), as PFG shall from time to time reasonably request in its good
faith business judgment.

5.4  Access to Collateral, Books and Records.  At reasonable times, and on one
Business Day’s notice, PFG, or its agents, shall have the right to inspect the
Collateral, and the right to audit and copy Borrower’s books and records. The
foregoing inspections and audits shall be at Borrower’s expense for one such
inspection and one such audit each year and the charge therefor shall be $750
per person per day (or such higher amount as shall represent PFG’s then current
standard charge for the same), plus reasonable out-of-pocket expenses. The PFG
costs of any such inspections and audits in excess of one each year shall be at
PFG’s expense; provided, however, that upon the occurrence and during the
continuance of an Event of Default, Borrower shall be liable for the costs of
all such inspections.  In no event shall Borrower be required to disclose to PFG
any document or information (i) where disclosure is prohibited by applicable law
or any agreement binding on Borrower, or (ii) is subject to attorney-client or
similar privilege or constitutes attorney work product. If Borrower is
withholding any


--------------------------------------------------------------------------------




information under the preceding sentence, it shall so advise PFG in writing,
giving PFG a general description of the nature of the information withheld and
the basis upon which it is withheld.

5.5  Negative Covenants.  Except as may be permitted in the Schedule, Borrower
shall not, without PFG’s prior written consent (which shall be a matter of its
good faith business judgment), do any of the following:

(i) merge or consolidate with another corporation or entity;

(ii) acquire any assets, except in the ordinary course of business, or make any
Investments other than Permitted Investments;

(iii) enter into any other transaction outside the ordinary course of business;

(iv) sell or transfer any Collateral (including without limitation and sale or
transfer of Collateral which is then leased back by Borrower), except for (A)
the sale of Inventory in the ordinary course of Borrower’s business, and except
for the sale of obsolete or unneeded Equipment and the sale and replacement of
Equipment, in each case, in the ordinary course of business, (B) the sale of,
and reinvestment of such sale proceeds in, Permitted Investments, (C) the
granting of Permitted Liens, and (D) the licensing of Intellectual Property in
the ordinary course of business, provided that Borrower shall give PFG advance
written notice of any exclusive licensing of Intellectual Property and provided
further that the proceeds of such licensing shall become Collateral subject to
the security interest of PFG;

 (v) store any Inventory or other Collateral with any warehouseman or other
third party, unless Borrower has used commercially reasonable efforts to comply
with the provisions of Section 3.4(d) above and has notified PFG of such action
or proposed action;

(vi) sell any Inventory on a sale-or-return, guaranteed sale, consignment, or
other contingent basis;

(vii) make any loans of any money or other assets, other than Permitted
Investments;

(viii) incur any Indebtedness, other than Permitted Indebtedness;

(ix) guarantee or otherwise become liable with respect to the obligations of
another party or entity other than the endorsement of checks and other similar
instruments in the ordinary course of Borrower’s business;

(x) pay or declare any dividends on Borrower’s stock (except for dividends
payable solely in stock of Borrower);

(xi) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower’s stock;

(xii) engage, directly or indirectly, in any business other than the businesses
currently engaged in by Borrower or reasonably related thereto; or

(xiii) dissolve or elect to dissolve.

Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default would occur as a result of such
transaction.

5.6  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against PFG with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to PFG, make available Borrower and
its officers, employees and agents and Borrower’s books and records, to the
extent that PFG may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

5.7  Changes.  Borrower agrees to notify PFG in writing of any changes in the
information set forth in the Representations.

5.8  Further Assurances.  Borrower agrees, at its expense, on request by PFG, to
execute all documents and take all actions, as PFG, may, in its good faith
business judgment, deem necessary or useful in order to perfect and maintain
PFG’s perfected first-priority security interest in the Collateral (subject to
Permitted Liens), and in order to fully consummate the transactions contemplated
by this Agreement.

6.   TERM.

6.1  Maturity Date.  This Agreement shall continue in effect until the maturity
date set forth on the Schedule (the “Maturity Date”), subject to Sections 6.2
and 6.3 below.

6.2  Early Termination.  This Agreement may be terminated prior to the Maturity
Date as follows:  (i) by Borrower with respect to Facility A only, effective
three Business Days after written notice of termination is given to PFG; or (ii)
by PFG at


--------------------------------------------------------------------------------




any time after the occurrence and during the continuance of an Event of
Default.  There is no termination fee or prepayment penalty provided, however,
that Facility B may not be prepaid.

6.3  Payment of Obligations.  On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Notwithstanding
any termination of this Agreement, all of PFG’s security interests in all of the
Collateral and all of the terms and provisions of this Agreement shall continue
in full force and effect until all Obligations have been paid and performed in
full; provided that PFG may, in its sole discretion, refuse to make any further
Loans after termination.  No termination shall in any way affect or impair any
right or remedy of PFG, nor shall any such termination relieve Borrower of any
Obligation to PFG, until all of the Obligations have been paid and performed in
full.  Upon payment and performance in full of all the Obligations and
termination of this Agreement, PFG shall promptly terminate its financing
statements with respect to the Borrower and deliver to Borrower such other
documents as may be required to fully terminate PFG’s security interests.

7.  EVENTS OF DEFAULT AND REMEDIES.

7.1  Events of Default.  The  occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
PFG immediate written notice thereof:

(a) Any warranty, representation, statement, report or certificate made or
delivered to PFG by Borrower or any of Borrower’s officers, employees or agents,
now or in the future, shall be untrue or misleading in a material respect when
made or deemed to be made; or

(b) Borrower shall fail to pay any Loan or any interest thereon or any other
monetary Obligation within three (3) Business Days after the date due or fail to
pay any other monetary Obligation within five (5) Business Days after the date
due; or

(c) the total Loans and other Obligations outstanding at any time shall exceed
the Credit Limit; or

(d) Borrower shall fail to comply with any of the financial covenants set forth
in the Schedule, or shall breach any of the provisions of Section 5.5 hereof, or
shall fail to perform any other non-monetary Obligation which by its nature
cannot be cured, or shall fail to permit PFG to conduct an inspection or audit
as provided in Section 5.4 hereof or shall fail to provide PFG with a borrowing
base report under Section 6 of the Schedule within five Business Days after the
date due; or

(e) Borrower shall fail to perform any other non-monetary Obligation which is
capable of cure, which failure is not cured within ten (10) Business Days after
the date due; provided, such cure period may be extended for such additional
period as PFG may determine in its good faith discretion (i) if Borrower is
diligently pursuing a cure that is likely to result in a cure and (ii) that
repayment of Obligations or PFG’s security is not affected by the granting of
additional time to cure; or

(f) any levy, assessment, attachment, seizure, lien or encumbrance (other than a
Permitted Lien) is made on all or any part of the Collateral which is not cured
within ten (10) Business Days after the earlier to occur of (i) the occurrence
of the same or (ii) Borrower’s knowledge of the same; or

(g) any default or event of default occurs under any obligation secured by a
Permitted Lien, which is not cured within any applicable cure period or waived
in writing by the holder of the Permitted Lien; or

(h) Borrower breaches any material contract or obligation, which has resulted or
may reasonably be expected to result in a Material Adverse Change; or

(i) Dissolution, termination of existence, insolvency or business failure of
Borrower; or appointment of a receiver, trustee or custodian, for all or any
part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding by Borrower under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect, or Borrower shall
generally not pay its debts as they become due, or Borrower shall conceal,
remove or transfer any part of its property, with intent to hinder, delay or
defraud its creditors, or make or suffer any transfer of any of its property
which may be fraudulent under any bankruptcy, fraudulent conveyance or similar
law; or

(j) the commencement of any proceeding against Borrower or any guarantor of any
of the Obligations under any reorganization, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, now or in the future in effect, which is not cured by the
dismissal thereof within 45 days after the date commenced; or


--------------------------------------------------------------------------------




(k) revocation or termination of, or limitation or denial of liability upon, any
guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or

(l) revocation or termination of, or limitation or denial of liability upon, any
pledge of any certificate of deposit, securities or other property or asset of
any kind pledged by any third party to secure any or all of the Obligations, or
any attempt to do any of the foregoing, or commencement of proceedings by or
against any such third party under any bankruptcy or insolvency law; or

(m) Borrower makes any payment on account of any indebtedness or obligation
which has been subordinated to the Obligations (other than as permitted in the
applicable subordination agreement), or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his subordination
agreement; or

(n) there shall occur, without the prior written consent of PFG, a Change in
Control; or

(p) a Material Adverse Change shall occur.

PFG may cease making any Loans hereunder during any of the cure periods provided
above, and thereafter if an Event of Default has occurred and is continuing.

7.2  Remedies.  Upon the occurrence and during the continuance of any Event of
Default, PFG, at its option, and without notice or demand of any kind except as
specified below (all of which are hereby expressly waived by Borrower), may do
any one or more of the following: (a) Cease making Loans or otherwise extending
credit to Borrower under this Agreement or any other Loan Document; (b) Upon
notice to Borrower (which may be same day) accelerate and declare all or any
part of the Obligations to be immediately due, payable, and performable,
notwithstanding any deferred or installment payments allowed by any instrument
evidencing or relating to any Obligation; (c) Take possession of any or all of
the Collateral wherever it may be found, and for that purpose Borrower hereby
authorizes PFG without judicial process to enter onto any of Borrower’s premises
without interference to search for, take possession of, keep, store, or remove
any of the Collateral, and remain on the premises or cause a custodian to remain
on the premises in exclusive control thereof, without charge for so long as PFG
deems it necessary, in its good faith business judgment, in order to complete
the enforcement of its rights under this Agreement or any other agreement;
provided, however, that should PFG seek to take possession of any of the
Collateral by court process, Borrower hereby irrevocably waives: (i) any bond
and any surety or security relating thereto required by any statute, court rule
or otherwise as an incident to such possession; (ii) any demand for possession
prior to the commencement of any suit or action to recover possession thereof;
and (iii) any requirement that PFG retain possession of, and not dispose of, any
such Collateral until after trial or final judgment; (d) Require Borrower to
assemble any or all of the Collateral and make it available to PFG at places
designated by PFG which are reasonably convenient to PFG and Borrower, and to
remove the Collateral to such locations as PFG may deem advisable; (e) Complete
the processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, PFG shall have the
right to use Borrower’s premises, vehicles, hoists, lifts, cranes, and other
Equipment and all other property without charge; (f) Sell, lease or otherwise
dispose of any of the Collateral, in its condition at the time PFG obtains
possession of it or after further manufacturing, processing or repair, at one or
more public and/or private sales, in lots or in bulk, for cash, exchange or
other property, or on credit, and to adjourn any such sale from time to time
without notice other than oral announcement at the time scheduled for sale.  PFG
shall have the right to conduct such disposition on Borrower’s premises without
charge, for such time or times as PFG deems reasonable, or on PFG’s premises, or
elsewhere and the Collateral need not be located at the place of disposition. 
PFG may directly or through any affiliated company purchase or lease any
Collateral at any such public disposition, and if permissible under applicable
law, at any private disposition.  Any sale or other disposition of Collateral
shall not relieve Borrower of any liability Borrower may have if any Collateral
is defective as to title or physical condition or otherwise at the time of sale;
(g) Demand payment of, and collect any Accounts and General Intangibles
comprising Collateral and, in connection therewith, Borrower irrevocably
authorizes PFG to endorse or sign Borrower’s name on all collections, receipts,
instruments and other documents, to take possession of and open mail addressed
to Borrower and remove therefrom payments made with respect to any item of the
Collateral or proceeds thereof, and, in PFG’s good faith business judgment, to
grant extensions of time to pay, compromise claims and settle Accounts and the
like for less than face value; (h) Exercise any and all rights under any present
or future control agreements relating to Deposit Accounts or Investment
Property; and (i) Demand and receive possession of any of Borrower’s federal and
state income tax returns and the books and records utilized in the preparation
thereof or referring thereto. All reasonable attorneys’ fees, expenses, costs,
liabilities and obligations incurred by PFG with respect to the foregoing shall
be added to and become part of the Obligations, shall be due on demand, and
shall bear interest at a rate equal to the highest interest rate applicable to
any of the Obligations.  Without limiting any of PFG’s rights and remedies, from
and after the occurrence and during the


--------------------------------------------------------------------------------




continuance of any Event of Default, the interest rate applicable to the
Obligations shall be increased by an additional four percent per annum (the
“Default Rate”).

7.3  Standards for Determining Commercial Reasonableness.  Borrower and PFG
agree that a sale or other disposition (collectively, “sale”) of any Collateral
which complies with the following standards will conclusively be deemed to be
commercially reasonable:  (i) Notice of the sale is given to Borrower at least
ten days prior to the sale, and, in the case of a public sale, notice of the
sale is published at least five days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (ii) Notice of the
sale describes the collateral in general, non-specific terms; (iii) The sale is
conducted at a place designated by PFG, with or without the Collateral being
present; (iv) The sale commences at any time between 8:00 a.m. and 6:00 p.m.; 
(v) Payment of the purchase price in cash or by cashier’s check or wire transfer
is required; (vi) With respect to any sale of any of the Collateral, PFG may
(but is not obligated to) direct any prospective purchaser to ascertain directly
from Borrower any and all information concerning the same.  PFG shall be free to
employ other methods of noticing and selling the Collateral, in its discretion,
if they are commercially reasonable.

7.4  Power of Attorney.  Upon the occurrence and during the continuance of any
Event of Default, without limiting PFG’s other rights and remedies, Borrower
grants to PFG an irrevocable power of attorney coupled with an interest,
authorizing and permitting PFG (acting through any of its employees, attorneys
or agents) at any time, at its option, but without obligation, with or without
notice to Borrower, and at Borrower’s expense, to do any or all of the
following, in Borrower’s name or otherwise, but PFG agrees that if it exercises
any right hereunder, it will do so in good faith and in a commercially
reasonable manner:  (a) Execute on behalf of Borrower any documents that PFG
may, in its good faith business judgment, deem advisable in order to perfect and
maintain PFG’s security interest in the Collateral, or in order to exercise a
right of Borrower or PFG, or in order to fully consummate all the transactions
contemplated under this Agreement, and all other Loan Documents; (b) Execute on
behalf of Borrower, any invoices relating to any Account, any draft against any
Account Debtor and any notice to any Account Debtor, any proof of claim in
bankruptcy, any Notice of Lien, claim of mechanic’s, materialman’s or other
lien, or assignment or satisfaction of mechanic’s, materialman’s or other lien;
(c) Take control in any manner of any cash or non-cash items of payment or
proceeds of Collateral; endorse the name of Borrower upon any instruments, or
documents, evidence of payment or Collateral that may come into PFG’s
possession; (d) Endorse all checks and other forms of remittances received by
PFG; (e) Pay, contest or settle any lien, charge, encumbrance, security interest
and adverse claim in or to any of the Collateral, or any judgment based thereon,
or otherwise take any action to terminate or discharge the same; (f) Grant
extensions of time to pay, compromise claims and settle Accounts and General
Intangibles for less than face value and execute all releases and other
documents in connection therewith; (g) Pay any sums required on account of
Borrower’s taxes or to secure the release of any liens therefor, or both; (h)
Settle and adjust, and give releases of, any insurance claim that relates to any
of the Collateral and obtain payment therefor; (i) Instruct any third party
having custody or control of any books or records belonging to, or relating to,
Borrower to give PFG the same rights of access and other rights with respect
thereto as PFG has under this Agreement; and (j) Take any action or pay any sum
required of Borrower pursuant to this Agreement and any other Loan Documents. 
Any and all reasonable sums paid and any and all reasonable costs, expenses,
liabilities, obligations and attorneys’ fees incurred by PFG with respect to the
foregoing shall be added to and become part of the Obligations, shall be payable
on demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations.  In no event shall PFG’s rights under the
foregoing power of attorney or any of PFG’s other rights under this Agreement be
deemed to indicate that PFG is in control of the business, management or
properties of Borrower.

7.5  Application of Proceeds.  All proceeds realized as the result of any sale
of the Collateral shall be applied by PFG first to the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by PFG in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as PFG shall determine in its sole discretion.  Any surplus shall be paid to
Borrower or other persons legally entitled thereto; Borrower shall remain liable
to PFG for any deficiency.  If, PFG, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, PFG shall have the
option, exercisable at any time, in its good faith business judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by PFG of the cash
therefor.

7.6  Remedies Cumulative.  In addition to the rights and remedies set forth in
this Agreement, PFG shall have all the other rights and remedies accorded a
secured party under the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between PFG and
Borrower, and all of such rights and remedies are cumulative and none is
exclusive.  Exercise or partial exercise by PFG of one or more of its rights or
remedies shall not be deemed an election, nor bar PFG from subsequent exercise
or partial exercise of any other rights or remedies.  The failure or delay of
PFG to exercise any rights or remedies shall not operate as a waiver thereof,
but all rights and remedies shall continue in full force and effect until all of
the Obligations have been fully paid and performed.


--------------------------------------------------------------------------------




8.      DEFINITIONS.  As used in this Agreement, the following terms have the
following meanings:

 

“Account Debtor” means the obligor on an Account.

“Accounts” means all present and future “accounts” as defined in the California
Uniform Commercial Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all accounts
receivable and other sums owing to Borrower.

 “Affiliate” means, with respect to any Person, a relative, partner,
shareholder, director, officer, or employee of such Person, or any parent or
subsidiary of such Person, or any Person controlling, controlled by or under
common control with such Person.

“Borrower Address” shall mean the address(es) listed on the first page of this
Loan and Security Agreement for each Borrower.

“Business Day” means a day on which PFG is open for business.

“Change in Control” means: (1) a dissolution, liquidation, or sale of all or
substantially all of the assets of Borrower; (2) a merger or consolidation in
which Borrower is not the surviving corporation; (3) a reverse merger in which
Borrower is the surviving corporation but the shares of the Borrower’s common
stock outstanding immediately preceding the merger are converted by virtue of 
the merger into other property, whether in the form of securities, cash or
otherwise; (4) an expression of intent to acquire control notified to Borrower
under Section 13(d)(1)(C) of the U.S. Securities Exchange Act of 1934, as
amended, which acquisition is subsequently effected; or (5) a change in control
of Borrower effected by a successful tender offer for more than 50% of the
outstanding voting securities of Borrower.

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California  from time to time.

“Collateral” has the meaning set forth in Section 2 above.

“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by PFG or cured within any
applicable cure period.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 7.2 above.

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without
limitation  all general and special bank accounts, demand accounts, checking
accounts, savings accounts and certificates of deposit.

 “Eligible Accounts” means Accounts and General Intangibles arising in the
ordinary course of Borrower’s business from the sale of goods or the rendition
of services, or the non-exclusive licensing of Intellectual Property, which PFG,
in its good faith business judgment, shall deem eligible for borrowing.  Without
limiting the fact that the determination of which Accounts are eligible for
borrowing is a matter of PFG’s good faith business judgment, the following (the
“Minimum Eligibility Requirements”) are the minimum requirements for a Account
to be an Eligible Account:

(i) the Account must not be outstanding for more than 90 days from its invoice
date (the “Eligibility Period”),

(ii) the Account must not represent progress billings, credit balances,
accounting entries made to nullify a prior entry (contras), or be due under a
fulfillment or requirements contract with the Account Debtor,

(iii) the Account must not be subject to any contingencies (including Accounts
arising from sales on consignment, guaranteed sale or other terms pursuant to
which payment by the Account Debtor may be conditional),

(iv) the Account must not be owing from an Account Debtor with whom Borrower has
any material dispute (whether or not relating to the particular Account),

(v) the Account must not be owing from an Affiliate of Borrower,

(vi) the Account must not be owing from an Account Debtor which is subject to
any insolvency or bankruptcy proceeding, or whose financial condition is not
acceptable to PFG in its good faith business judgment, or which, fails or goes
out of a material portion of its business,

(vii) the Account must not be owing from the United States or any department,
agency or instrumentality thereof (unless there has been compliance, to PFG’s
satisfaction, with the United States Assignment of Claims Act),


--------------------------------------------------------------------------------




(viii) the Account must not be owing from an Account Debtor located outside the
United States or Canada (unless an Excepted Concentration Account, pre-approved
by PFG in its discretion in writing, or backed by a letter of credit
satisfactory to PFG, or FCIA insured satisfactory to PFG),

(xi) the Account must not be owing from an Account debtor whose accounts
receivable aged over 90 days from invoice date exceed 50% of all accounts
receivable from such account debtor, and in such case, no account receivable of
such account debtor would be eligible for financing hereunder; and

(x) the Account must not be owing from an Account Debtor to whom Borrower is or
may be liable for goods purchased from such Account Debtor or otherwise (but, in
such case, the Account will be deemed not eligible only to the extent of any
amounts owed by Borrower to such Account Debtor).

Accounts owing from one Account Debtor will not be deemed Eligible Accounts to
the extent they exceed 25% of the total Accounts outstanding; provided that the
foregoing shall not include Excepted Concentration Accounts.  In addition, if
more than 50% of the Accounts owing from an Account Debtor are outstanding for a
period longer than their Eligibility Period (without regard to unapplied
credits) or are otherwise not eligible Accounts, then all Accounts owing from
that Account Debtor will be deemed ineligible for borrowing.  PFG may, from time
to time, in its good faith business judgment, revise the Minimum Eligibility
Requirements, upon written notice to Borrower.

“Eligible Inventory” means Inventory which PFG, in its good faith business
judgment, deems eligible for borrowing, including Raw Materials with an
aggregate value at any time of not more than $500,000.  Without limiting the
fact that the determination of which Inventory is eligible for borrowing is a
matter of PFG’s good faith business judgment, the following are the minimum
requirements for Inventory to be  Eligible Inventory:

(i) the Inventory must consist of finished goods, in good, new and salable
condition, not be perishable, not be obsolete or unmerchantable, and not be
comprised of raw materials, work in process, packaging materials or supplies;

(ii) the Inventory must meet all applicable governmental standards and have been
manufactured in compliance with the Fair Labor Standards Act;

(iii) the Inventory must conform in all respects to the warranties and
representations set forth in this Agreement;

(iv) the Inventory must be at all times subject to PFG’s duly perfected, first
priority security interest; and

(v) the Inventory must be situated at Borrower’s Address or at one of the
locations set forth in the Representations.

 “Equipment” means all present and future “equipment” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

“Excepted Concentration Accounts” means Accounts Receivable from Merial, Amgen,
Inc. (AMGN: NASDAQ) and Serono, Inc. (SRA: NYSE).

“GAAP” means generally accepted accounting principles consistently applied.

“General Intangibles” means all present and future “general intangibles” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation all Intellectual Property, payment intangibles, royalties, contract
rights, goodwill, franchise agreements, purchase orders, customer lists, route
lists, telephone numbers, domain names, claims, income tax refunds, security and
other deposits, options to purchase or sell real or personal property, rights in
all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of PFG’s business judgment.

“including” means including (but not limited to).

“Indebtedness” means (a) indebtedness for borrowed money or the deferred
purchase price of property or services (other than trade payables arising in the
ordinary course of business), (b) obligations evidenced by bonds, notes,
debentures or other similar instruments, (c) reimbursement obligations in
connection with letters of credit, and (d) capital lease obligations.


--------------------------------------------------------------------------------


“Intellectual Property” means all present and future: (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; and
(j) all licenses or other rights to use any property or rights of a type
described above.

“Inventory” means all present and future “inventory” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without
limitation  all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” means any beneficial ownership interest in any Person (including
any stock, partnership interest or other equity or debt securities issued by any
Person), and any loan, advance or capital contribution to any Person.

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between PFG
and Borrower, including, but not limited to those relating to this Agreement,
and all amendments and modifications thereto and replacements therefor.

“Material Adverse Change” means any of the following: (i) a material adverse
change in the business, operations, or financial or other condition of the
Borrower (in the case of two Borrowers, such entities taken as a whole), or (ii)
a material impairment of the prospect of repayment of any portion of the
Obligations; or (iii) a material impairment of the value or priority of PFG’s
security interests in the Collateral.

“Minimum Eligibility Requirements” is defined in the definition of “Eligible
Accounts” above.

“Obligations” means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to PFG, whether evidenced by this Agreement or any note or other
instrument or document, or otherwise, whether arising from an extension of
credit, opening of a letter of credit, banker’s acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment and any participation by PFG in
Borrower’s debts owing to others), absolute or contingent, due or to become due,
including, without limitation, all interest, charges, expenses, fees, attorney’s
fees, expert witness fees, audit fees, collateral monitoring fees, closing fees,
facility fees, termination fees, minimum interest charges and any other sums
chargeable to Borrower under this Agreement or under any other Loan Documents,
provided however, that for purposes of determining if there is an Event of
Default under Section 7.1(c), the term “Obligations” shall not be construed to
include Obligations other than those under this Agreement.

“Other Property” means the following as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and all rights relating thereto: all present and future
“commercial tort claims” (including without limitation any commercial tort
claims identified in the Representations), “documents”, “instruments”,
“promissory notes”, “chattel paper”, “letters of credit”, “letter-of-credit
rights”, “fixtures”, “farm products” and “money”; and all other goods and
personal property of every kind, tangible and intangible, whether or not
governed by the California Uniform Commercial Code.

“Payment” means all checks, wire transfers and other items of payment received
by for credit to Borrower’s outstanding Obligations.

“Permitted Indebtedness” means

(i) the Loans and other Obligations; and


--------------------------------------------------------------------------------




(ii) Indebtedness existing on the date hereof and shown on Exhibit A hereto;

(iii) Subordinated Debt;

(iv) other Indebtedness secured by Permitted Liens;

(v) reimbursement obligations in respect of letters of credit in an aggregate
face amount outstanding not to exceed $300,000 at any time outstanding, which
has been reported to PFG in writing.

“Permitted Investments” are:

(i)  Investments (if any) shown on the Exhibit A and existing on the date
hereof;

(ii) marketable direct obligations issued or unconditionally guaranteed by the
United States or its agency or any State maturing within 1 year from its
acquisition;

(iii) commercial paper maturing no more than 1 year after its creation and
having the highest rating from either Standard & Poor’s Corporation or Moody’s
Investors Service, Inc; and

(iv) bank certificates of deposit issued maturing no more than 1 year after
issue; and

(v) other investments (except for common stock of Borrower) consistent with
Borrower’s Investment Policy attached hereto as Exhibit A.

“Permitted Liens” means the following:

(i) purchase money security interests in specific items of Equipment;

(ii) leases of specific items of Equipment;

(iii) liens for taxes not yet payable, or being contested in the manner
contemplated in Section 3.8 above;

(iv) subject to the written consent of PFG on a case by case basis that such
event(s) shall not give rise to an Event of Default, which consent may be given
or withheld in PFG’s business judgment or subject to such conditions as PFG may
determine in good faith, liens for fees, assessments, or other charges of a
governmental authority, provided that the payment of such fees, assessments, or
other charges of a governmental authority referenced in this clause (iv) that
are due and payable are being contested in good faith and by appropriate
proceedings diligently pursued and as to which adequate financial reserves have
been established in accordance with GAAP on Borrower’s books and records and a
stay of enforcement of any such lien is in effect;

(v) liens on deposits made by Borrower in the ordinary course of business in
connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security, and other similar laws,
or to secure the performance of bids, tenders, or contracts (other than for the
repayment of Indebtedness) or to secure indemnity, performance, or other similar
bonds for the performance of bids, tenders, or contracts (other than for the
repayment of Indebtedness) or to secure statutory obligations (other than Liens
arising under ERISA or Environmental Liens) or surety or appeal bonds, or to
secure indemnity, performance, or other similar bonds;

(vi) liens constituting encumbrances in the nature of reservations, exceptions,
encroachments, easements, rights of way, covenants running with the land, and
other similar title exceptions or encumbrances affecting any Real Property,
provided that any such liens do not in the aggregate materially interfere with
the use of such Real Property in the ordinary conduct of Borrower’s business;

(vii) liens arising from judgments and attachments in connection with court
proceedings, provided that (a) the attachment or enforcement of such liens would
not otherwise result in an Event of Default hereunder, (b) such liens are being
contested in good faith by appropriate proceedings diligently pursued, (c)
adequate financial reserves have been established on Borrower’s books and
records in accordance with GAAP, (d) no Collateral with an aggregate value in
excess of $250,000 is subject to a material risk of loss or forfeiture, and (e)
a stay of execution pending appeal or proceeding for review is in effect;

(viii) any additional security interests and liens consented to in writing by
PFG, which consent may be withheld in its good faith business judgment. PFG will
have the right to require, as a condition to its consent under this subparagraph
(iv), that the holder of the additional security interest or lien sign an
intercreditor agreement on PFG’s then standard form, acknowledge that the
security interest is subordinate to the security interest in favor of PFG, and
agree not to take any action to enforce its subordinate security interest so
long as any Obligations remain outstanding, and that Borrower agree that any


--------------------------------------------------------------------------------




uncured default in any obligation secured by the subordinate security interest
shall also constitute an Event of Default under this Agreement;

(ix) security interests being terminated substantially concurrently with this
Agreement;

(x) liens of materialmen, mechanics, warehousemen, carriers, or other similar
liens arising in the ordinary course of business and securing obligations which
are not delinquent; provided, that Borrower may, however, defer payment of any
of the foregoing which are contested by Borrower in good faith, provided that
Borrower (a) contests the same by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies PFG in writing of the
commencement of, and any material development in, any such proceedings which
involved $250,000 either individually or in the aggregate, and (c) posts bonds
or takes any other steps required to stay the enforcement of any such lien upon
any of the Collateral against which such person could then proceed;

(xi) liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by liens of the type described above in clauses (i) or
(ii) above, provided that any extension, renewal or replacement lien is limited
to the property encumbered by the existing lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase;

(xii) liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods; and

(xiii) statutory, common law or contractual liens of depository institutions or
institutions holding securities account (including rights of set-off) securing
only customary charges and fees in connection with such accounts.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.

“Raw Materials” means component materials purchased for Borrower’s Biojector
2000 product under a purchase order from Trimeris, Inc. (Nasdaq: TRMS).

“Representations” means the written Representations and Warranties provided by
Borrower to PFG referred to in the Schedule.

“Reserves” means, as of any date of determination, such amounts as PFG may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Loans, and other financial accommodations which would otherwise be
available to Borrower under the lending formula(s) provided in the Schedule: 
(a) to reflect events, conditions, contingencies or risks which, as determined
by PFG in its good faith business judgment, do or may adversely affect (i) the
Collateral or any other property which is security for the Obligations or its
value (including without limitation any increase in delinquencies of Accounts),
(ii) the assets, business or prospects of Borrower or any Guarantor, or (iii)
the security interests and other rights of PFG in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect PFG’s good
faith belief that any collateral report or financial information furnished by or
on behalf of Borrower or any Guarantor to PFG is or may have been incomplete,
inaccurate or misleading in any material respect; or (c) in respect of any state
of facts which PFG determines in good faith constitutes an Event of Default or
may, with notice or passage of time or both, constitute an Event of Default.

“Subordinated Debt” means debt incurred by Borrower subordinated to Borrower’s
debt to PFG (pursuant to a subordination agreement entered into between PFG,
Borrower and the subordinated creditor), on terms acceptable to PFG in its
absolute discretion.

Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied.  All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

9.     GENERAL PROVISIONS.

9.1  Confidentiality.  PFG agrees to use the same degree of care that it
exercises with respect to its own proprietary information, to maintain the
confidentiality of any and all proprietary, trade secret or confidential
information provided to or received by PFG from the Borrower, which indicates
that it is confidential, including business plans and forecasts, non-public
financial information, confidential or secret processes, formulae, devices and
contractual information, customer lists, and employee relation matters, provided
that PFG may disclose such information (i) to its officers, directors,
employees, attorneys, accountants, affiliates, participants, prospective
participants, assignees and prospective assignees, and such other Persons to
whom PFG shall at any time be required to make such disclosure in accordance
with applicable law or legal


--------------------------------------------------------------------------------




process, and (ii) in its good faith business judgment in connection with the
enforcement of its rights or remedies after an Event of Default, or in
connection with any dispute with Borrower or any other Person relating to
Borrower.  The confidentiality agreement in this Section supersedes any prior
confidentiality agreement of PFG relating to Borrower.

9.2  Interest Computation.  In computing interest on the Obligations, all
Payments received after 12:00 Noon, Pacific Time, on any day shall be deemed
received on the next Business Day.

9.3 Payments. All Payments may be applied, and in PFG’s good faith business
judgment reversed and re-applied, to the Obligations, in such order and manner
as PFG shall determine in its good faith business judgment.

9.4  Charges to Accounts.  PFG may, in its discretion, require that Borrower pay
monetary Obligations in cash to PFG, or charge them to Borrower’s Loan account,
in which event they will bear interest at the same rate applicable to the Loans.

9.5  Monthly Accountings.  PFG shall provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement.  Such
account shall be deemed correct, accurate and binding on Borrower and an account
stated (except for reverses and reapplications of payments made and corrections
of errors discovered by PFG), unless Borrower notifies PFG in writing to the
contrary within 60 days after such account is rendered, describing the nature of
any alleged errors or omissions.

9.6  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally, or by reputable private delivery service,
or by regular first-class mail, or certified mail return receipt requested, or
by fax to the most recent fax number a party has for the other party (and if by
fax, sent concurrently by one of the other methods provided herein), addressed
to PFG or Borrower at the addresses shown in the heading to this Agreement, or
at any other address designated in writing by one party to the other party. All
notices shall be deemed to have been given upon delivery in the case of notices
personally delivered, or at the expiration of one Business Day following
delivery to the private delivery service, or two Business Days following the
deposit thereof in the United States mail, with postage prepaid, or on the first
business day of receipt during business hours in the case of notices sent by
fax, as provided herein.

9.7  Severability.  Should any provision of this Agreement be held by any court
of competent jurisdiction to be void or unenforceable, such defect shall not
affect the remainder of this Agreement, which shall continue in full force and
effect.

9.8  Integration.  This Agreement and such other written agreements, documents
and instruments as may be executed in connection herewith are the final, entire
and complete agreement between Borrower and PFG and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

9.9  Waivers; Indemnity.  The failure of PFG at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of PFG later to demand
and receive strict compliance therewith.  Any waiver of any default shall not
waive or affect any other default, whether prior or subsequent, and whether or
not similar.  None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of PFG or
its agents or employees, but only by a specific written waiver signed by an
authorized officer of PFG and delivered to Borrower.  Borrower waives the
benefit of all statutes of limitations relating to any of the Obligations or
this Agreement or any other Loan Document, and Borrower waives demand, protest,
notice of protest and notice of default or dishonor, notice of payment and
nonpayment, release, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or guaranty
at any time held by PFG on which Borrower is or may in any way be liable, and
notice of any action taken by PFG, unless expressly required by this Agreement.
Borrower hereby agrees to indemnify PFG and its affiliates, subsidiaries,
parent, directors, officers, employees, agents, and attorneys, and to hold them
harmless from and against any and all claims, debts, liabilities, demands,
obligations, actions, causes of action, penalties, and related costs and
expenses (including reasonable attorneys’ fees), of every kind, which they may
sustain or incur based upon or arising out of any of the Obligations, or any
relationship or agreement between PFG and Borrower, or any other matter,
relating to Borrower or the Obligations; provided that this indemnity shall  not
extend to damages proximately caused by the indemnitee’s own gross negligence or
willful misconduct.  Notwithstanding any provision in this Agreement to the
contrary, the indemnity agreement set forth in this Section shall survive any
termination of this Agreement and shall for all purposes continue in full force
and effect.

9.10  No Liability for Ordinary Negligence.  Neither PFG, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of


--------------------------------------------------------------------------------




PFG, or any of its directors, officers, employees, agents, attorneys or any
other Person affiliated with or representing PFG, but nothing herein shall
relieve PFG from liability for its own gross negligence or willful misconduct.

9.11  Amendment.  The terms and provisions of this Agreement may not be waived
or amended, except in a writing executed by Borrower and a duly authorized
officer of PFG.

9.12  Time of Essence.  Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.

9.13  Attorneys Fees and Costs.  Borrower shall reimburse PFG for all reasonable
attorneys’ fees and all filing, recording, search, title insurance, appraisal,
audit, and other reasonable costs incurred by PFG: (a) in connection with the
preparation, negotiation and closing of this Agreement, and (b) any future
amendments, consents, waivers or supplements to this Agreement, and (c) upon the
occurrence and during the continuance of a Default or an Event of Default, to
(i) obtain legal advice in connection with this Agreement or Borrower; (ii)
enforce, or seek to enforce, any of its rights hereunder; (iii) prosecute
actions against, or defend actions by, Account Debtors; (iv) commence, intervene
in, or defend any action or proceeding; (v) initiate any complaint to be
relieved of the automatic stay in bankruptcy; file or prosecute any probate
claim, bankruptcy claim, third-party claim, or other claim; (vi) examine, audit,
copy, and inspect any of the Collateral or any of Borrower’s books and records;
(vii) protect, obtain possession of, lease, dispose of, or otherwise enforce
PFG’s security interest in, the Collateral; and (viii) otherwise represent PFG
in any litigation relating to Borrower. If either PFG or Borrower files any
lawsuit against the other predicated on a breach of this Agreement, the
prevailing party in such action shall be entitled to recover its reasonable
costs and attorneys’ fees, including (but not limited to) reasonable attorneys’
fees and costs incurred in the enforcement of, execution upon or defense of any
order, decree, award or judgment.  All attorneys’ fees and costs to which PFG
may be entitled pursuant to this Paragraph shall immediately become part of
Borrower’s Obligations, shall be due on demand, and shall bear interest at a
rate equal to the highest interest rate applicable to any of the Obligations.

9.14  Benefit of Agreement.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and PFG; provided, however, that
Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of PFG, and any prohibited assignment shall be
void.  No consent by PFG to any assignment shall release Borrower from its
liability for the Obligations.

9.15  Joint and Several Liability.  If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.

9.16  Limitation of Actions.  Any claim or cause of action by Borrower against
PFG, its directors, officers, employees, agents, accountants or attorneys, based
upon, arising from, or relating to this Loan Agreement, or any other Loan
Document, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, incurred,
done, omitted or suffered to be done by PFG, its directors, officers, employees,
agents, accountants or attorneys, shall be barred unless asserted by Borrower by
the commencement of an action or proceeding in a court of competent jurisdiction
by the filing of a complaint within one year after the first act, occurrence or
omission upon which such claim or cause of action, or any part thereof, is
based, and the service of a summons and complaint on an officer of PFG, or on
any other person authorized to accept service on behalf of PFG, within thirty
(30) days thereafter.  Borrower agrees that such one-year period is a reasonable
and sufficient time for Borrower to investigate and act upon any such claim or
cause of action.  The one-year period provided herein shall not be waived,
tolled, or extended except by the written consent of PFG in its sole
discretion.  This provision shall survive any termination of this Loan Agreement
or any other Loan Document.

9.17  Paragraph Headings; Construction.  Paragraph headings are only used in
this Agreement for convenience.  Borrower and PFG acknowledge that the headings
may not describe completely the subject matter of the applicable paragraph, and
the headings shall not be used in any manner to construe, limit, define or
interpret any term or provision of this Agreement. This Agreement has been fully
reviewed and negotiated between the parties and no uncertainty or ambiguity in
any term or provision of this Agreement shall be construed strictly against PFG
or Borrower under any rule of construction or otherwise.

9.18  Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Borrower shall
be governed by the laws of the State of New York. As a material part of the
consideration to PFG to enter into this Agreement, Borrower (i) agrees that all
actions and proceedings relating directly or indirectly to this Agreement shall,
at PFG’s option, be litigated in courts located within California, and that the
exclusive venue therefor shall be San Francisco County; (ii) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; and (iii)


--------------------------------------------------------------------------------




waives any and all rights Borrower may have to object to the jurisdiction of any
such court, or to transfer or change the venue of any such action or proceeding.

9.19  Mutual Waiver of Jury Trial.  BORROWER AND PFG EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN PFG AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF PFG OR
BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR
ANY OTHER PERSONS AFFILIATED WITH PFG OR BORROWER, IN ALL OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.  WITHOUT INTENDING IN
ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A
TRIAL BY JURY, if the above waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, mutually selected by the parties (or, if they cannot agree,
by the Presiding Judge of the San Francisco County, California Superior Court)
appointed in accordance with California Code of Civil Procedure Section 638 (or
pursuant to comparable provisions of federal law if the dispute falls within the
exclusive jurisdiction of the federal courts), sitting without a jury, in San
Francisco County, California; and the parties hereby submit to the jurisdiction
of such court.  The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive.  The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed.  If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the San Francisco County, California
Superior Court for such relief.  The proceeding before the private judge shall
be conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings.  The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings.  The
private judge shall oversee discovery and may enforce all discovery rules and
order applicable to judicial proceedings in the same manner as a trial court
judge.  The parties agree that the selected or appointed private judge shall
have the power to decide all issues in the action or proceeding, whether of fact
or of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a).  Nothing in this paragraph shall
limit the right of any party at any time to exercise self-help remedies,
foreclose against collateral, or obtain provisional remedies.  The private judge
shall also determine all issues relating to the applicability, interpretation,
and enforceability of this paragraph.

8.19 Representations and warranties of PFG.  PFG has all requisite power and has
taken all requisite action to execute and deliver each of this Agreement and to
carry out and perform all of its obligations hereunder.  This Agreement has been
duly authorized, executed and delivered on behalf of Purchaser and constitutes
the valid and binding agreement of PFG, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency, 
reorganization or similar laws relating to or affecting the enforcement of
creditors’ rights generally and (ii) as limited by equitable principles
generally.  The consummation of the transactions contemplated herein and the
fulfillment of the terms herein will not result in a breach of any of the terms
or provisions of PFG’s partnership agreement or other relevant organizational
documents.

8.20  Provisions Relating to Oregon Law.  To the extent that all or any portion
of this Agreement is determined by a court of competent jurisdiction to be
subject to Oregon law, the following disclosures are made:

In compliance with Oregon law, the Borrower and any Guarantor(s) should read
carefully and acknowledge your receipt and understanding of the following
statement:

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY US AFTER
NOVEMBER 3, 1989, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF LENDER TO BE ENFORCEABLE.

Under Oregon law, we are also required to notify you of certain matters related
to our right to place insurance on the property that is collateral for our loan
in certain circumstances.  In compliance with this law, please read carefully
and acknowledge your receipt and understanding of the following warning:

WARNING:  UNLESS YOU PROVIDE US WITH EVIDENCE OF THE INSURANCE COVERAGE AS
REQUIRED BY OUR CONTRACT OR LOAN AGREEMENT, WE MAY PURCHASE INSURANCE AT YOUR
EXPENSE TO


--------------------------------------------------------------------------------




PROTECT OUR INTEREST.  THIS INSURANCE MAY, BUT NEED NOT, ALSO PROTECT YOUR
INTEREST.  IF THE COLLATERAL BECOMES DAMAGED, THE COVERAGE WE PURCHASE MAY NOT
PAY ANY CLAIM YOU MAKE OR ANY CLAIM MADE AGAINST YOU.  YOU MAY LATER CANCEL THIS
COVERAGE BY PROVIDING EVIDENCE THAT YOU HAVE OBTAINED PROPERTY COVERAGE
ELSEWHERE.

YOU ARE RESPONSIBLE FOR THE COST OF ANY INSURANCE PURCHASED BY US.  THE COST OF
THIS INSURANCE MAY BE ADDED TO YOUR CONTRACT OR LOAN BALANCE.  IF THIS COST IS
ADDED TO YOUR CONTRACT OR LOAN BALANCE, THE INTEREST RATE PAYABLE UNDER THE
UNDERLYING LOAN WILL APPLY TO THIS ADDED AMOUNT.  THE EFFECTIVE DATE OF THE
COVERAGE MAY BE THE DATE YOUR PRIOR COVERAGE LAPSED OR THE DATE YOUR FAILED TO
PROVIDE PROOF OF COVERAGE.

THE COVERAGE WE PURCHASE MAY BE CONSIDERABLY MORE EXPENSIVE THAN INSURANCE YOU
CAN OBTAIN ON YOUR OWN AND MAY NOT SATISFY ANY NEED FOR PROPERTY DAMAGE COVERAGE
OR ANY MANDATORY LIABILITY INSURANCE REQUIREMENTS IMPOSED BY APPLICABLE LAW. 
(Each reference to “you” and “your” shall refer to Borrower and each reference
to “us” and “we” shall refer to Lender.)

Borrower:

 

PFG:

 

 

 

Bioject Medical Technologies Inc.

 

PARTNERS FOR GROWTH, L.P.

 

 

 

 

 

 

By

 

 

 

By

 

 

 

Jim O’Shea, President

 

 

 

 

 

 

 

Name:

 

 

By

 

 

 

 

 

 

Secretary or Ass’t Secretary

 

 

Title:

Manager, Partners for Growth, LLC

 

 

 

 

Its General Partner

 

 

 

 

Borrower:

 

 

 

 

 

 

 

Bioject Inc.

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Jim O’Shea, President

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Secretary or Ass’t Secretary

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


Partners For Growth

 

Schedule to

Loan and Security Agreement

Borrower:

 

Bioject Medical Technologies, Inc.

 

 

Address:

 

20245 S.W. 95th Ave., Tualatin, OR   97062

 

 

 

 

 

 

 

Borrower:

 

Bioject, Inc.

 

 

Address:

 

20245 S.W. 95th Ave., Tualatin, OR   97062

 

 

 

 

 

 

 

Date:

 

December 11, 2006

 

 

 

This Schedule forms an integral part of the Loan and Security Agreement between
PARTNERS FOR GROWTH, L.P. and the above-borrower of even date.

1.     FACILITY A:

(Section
1.1):                                                                                                                        
An amount not to exceed at any time the lesser of (a) (i) $2,000,000, plus (ii)
any amounts that may be re-borrowed under FACILITY B, or (b) sum of the
following (the sum of (1) and (2) below being defined as the “Borrowing Base”):

(1)          up to 75% (an “Advance Rate”) of the amount of Borrower’s Eligible
Accounts (as defined in Section 8 above); plus

(2)          up to 30% (an “Advance Rate”) of the value of Borrower’s Eligible
Inventory (as defined in Section 8 above), calculated on the basis of the values
set forth from time to time on Borrower’s balance sheet, at all times in
accordance with GAAP, consistently applied, and in accordance with Borrower’s
historical accounting policies; plus

(3)          any amounts that may be re-borrowed under FACILITY B.

PFG may, from time to time, modify the Advance Rates, in its good faith business
judgment, upon notice to the Borrower, based on changes in collection experience
with respect to Accounts, its evaluation of the Inventory or other issues or
factors relating to the Accounts, Inventory or other Collateral.


--------------------------------------------------------------------------------




 

FACILITY B:

(Section
1.1):                                                                                                                                               
An amount not to exceed $500,000, all of which shall be borrowed on the date
hereof. Borrower shall repay Facility B in 18 equal monthly principal payments
of $27,777.78, plus accrued interest. Facility B may not be prepaid by Borrower.
Subject at all times to Section 1.1 of the Loan Agreement, principal amounts
indefeasibly repaid to PFG under Facility B may be re-borrowed by Borrower under
Facility A so long as there is availability under the Borrowing Base.

 

2.     INTEREST.

Interest Rate (Section 1.2):

Facility A: A monthly rate equal to (i) the greater of 4.5% or the Prime Rate,
plus (ii) 2%. Facility B: A monthly rate equal to (i) the greater of 4.5% or the
Prime Rate, plus (ii) 1.5%. Interest shall be based on the average daily
financed account balance during each month for each Facility, calculated on the
basis of the actual number of days in each month (the “Monthly Financed
Amount”). Accrued interest for each month shall be payable monthly, on the last
day of the month.

 

“Prime Rate” means the rate quoted from time to time by Silicon Valley Bank as
its prime lending rate.

 

3.     FEES (Section 1.4):

Loan
Fee:                                                                                         
None.

Collateral Handling Fee:              Initially, 0.55% per month of the Monthly
Financed Amount.  If Borrower’s Common Stock closes between $2.00 and $4.00 per
share for 30 consecutive trading days, the Collateral Handling Fee will reduce
to 0.38% per month. If Borrower’s Common Stock closes at or above $4.00 per
share for 30 consecutive trading days, the Collateral Handling Fee will reduce
to 0.22% per month.

4.     MATURITY DATE

(Section 6.1):
                                                                                                                     
18 months from the date hereof.

 

5.     BORROWING PROCEDURE:

Borrower will deliver to PFG a Borrowing Base Certificate together with any
Request for Advance in such forms as PFG may specify from


--------------------------------------------------------------------------------




time to time, not less than five (5) days prior to the date on which the
applicable Advance is to be made.

6.     REPORTING.

(Section5.3):

Borrower shall provide PFG with the following:

(a)                                  Monthly Borrowing Base Certificate, in such
form as PFG shall specify, within five (5) Business Days after the end of each
month, and borrowing base reports at such other times as PFG shall from time to
time request in its good faith business judgment.

(b)                                 Monthly accounts receivable agings, aged by
invoice date, within five (5) Business Days after the end of each month.

(c)                                  Monthly accounts payable agings, aged by
invoice date, and outstanding or held check registers, if any, within five (5)
Business Days after the end of each month.

(d)                                 Monthly reconciliations of accounts
receivable agings (aged by invoice date), and general ledger, within five (5)
Business Days after the end of each month.

(e)                                  Monthly perpetual inventory reports for the
Inventory valued on a first-in, first-out basis at the lower of cost or market
(in accordance with GAAP) or such other inventory reports as are requested by
PFG in its good faith business judgment, all within ten (10) Business Days after
the end of each month.

(f)                                    Monthly unaudited, management-prepared
financial statements prepared in accordance with GAAP, within ten (10) Business
Days after the end of each month.

(g)                                 Monthly Compliance Certificates, within ten
(10) Business Days after the end of each month, in such form as PFG shall
reasonably specify, signed by the Chief Financial Officer of Borrower,
certifying that as of the end of such month Borrower was in full compliance with
all of the terms and conditions of this Agreement, and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement and such other information as PFG shall reasonably request, including,
without limitation, a statement that at the end of such month there were no held
checks.

(h)                                 Quarterly financial statements, as soon as
available, and in any event within forty-five days after the end of each fiscal
quarter of Borrower (other than the last  fiscal quarter in any year);


--------------------------------------------------------------------------------




provided, however, if Borrower files a form 10-Q with the Securities and
Exchange Commission and the same is available within said period through EDGAR,
such availability will satisfy this requirement.

(i)                                     A quarterly information update
certificate, in the form of an update of the Representations, unless such
information is otherwise included as part of a Borrowing Base or Monthly
Compliance Certificate, within the earlier to occur of ten (10) Business Days
after the end of each fiscal quarter of Borrower or promptly following the
knowledge of any executive officer of Borrower that the Representations are no
longer true, complete and accurate.

(j)                                     Annual financial statements, as soon as
available, and in any event within 120 days following the end of Borrower’s
fiscal year, certified by, and with an unqualified opinion of, independent
certified public accountants reasonably acceptable to PFG; provided, however, if
Borrower files a form 10-K with the Securities and Exchange Commission and the
same is available within said period through EDGAR, such availability will
satisfy this requirement.

7.     BORROWER INFORMATION:

Borrower represents and warrants that the information set forth in the
Representations and Warranties of the Borrower dated December    , 2006,
previously submitted to PFG (the “Representations”) is true and correct as of
the date hereof.

8.     ADDITIONAL PROVISIONS

(a)                                  Deposit Accounts.  Concurrently, Borrower
shall cause the banks and other institutions where its Deposit Accounts are
maintained to enter into control agreements with PFG, in form and substance
satisfactory to PFG in its good faith business judgment and sufficient to
perfect PFG’ security interest in said Deposit Accounts. Said control agreements
shall permit PFG, in its discretion, to withdraw from said Deposit Accounts
accrued interest on the Obligations monthly.

(b)                                 Lockbox.  If requested to do so by PFG,
Borrower shall direct each Account Debtor (and each depository institution where
proceeds of accounts receivable are on deposit) to make payments with respect to
all receivables to a lockbox account


--------------------------------------------------------------------------------




established for PFG at such banking institution as PFG may notify (the
“Lockbox”) or to wire transfer payments to a cash collateral account that PFG
controls, as and when directed by PFG from time to time, at its option and at
the sole and exclusive discretion of the PFG. It will be considered an immediate
Event of Default if the Lockbox is not set-up and operational within 30 days
from the date of PFG ‘s request.

 

Borrower:

 

PFG:

 

 

 

Bioject Medical Technologies, Inc.

 

PARTNERS FOR GROWTH, L.P.

 

 

 

 

 

 

By

 

 

By

 

 

President or Vice President

 

Title

 

 

 

 

 

By

 

 

 

Secretary or Ass’t Secretary

 

 

 

 

 

Borrower:

 

 

 

 

 

Bioject, Inc.

 

 

 

 

 

 

 

 

By

 

 

 

President or Vice President

 

 

 

 

 

By

 

 

 

Secretary or Ass’t Secretary

 

 

 


--------------------------------------------------------------------------------




Exhibit A to Term Loan and Security Agreement

Section 2.2—Specified Contracts which, to the extent provided in Section 2.2,
are excluded from the security interest granted to PFG and which are material to
Borrower’s business or grant Borrower rights in Intellectual Property which is
licensed by the Borrower to its customers or incorporated in products licensed
or sold by the Borrower to its customers:

[NONE]

Section 7—“Permitted Indebtedness”—Other Existing Permitted Indebtedness:

[NONE]

Section 7—“Permitted Investments”— Bioject’s Investment Policy:

Bioject Medical Technology, Inc.

Investment Policy

 

A. Purpose

The purpose of this policy is to set forth guidelines for managing the available
cash of the Corporation.

B. Objectives

Investments must be selected to achieve the following objectives in priority
order:

1. Safety of principal

2. Liquidity for operating needs

3. Diversification of risk

4. Maximization of pre-tax equivalent yield


--------------------------------------------------------------------------------




C.  Investment Guidelines

Approval Discretionary accounts must be approved by the Board.

Final Maturity No single security will have an effective maturity in excess of
30 months.

Liquidity The portfolio will maintain liquidity sufficient to meet operating
needs, with a minimum of 10% of the portfolio available on 30 days notice.

U.S. Currency All investments will be held in U.S. dollars.

5.                                       Eligible Investments.  Investments in
the portfolio will be limited to:

a.                                       Obligations issued by the U.S. Treasury

b.                                      Obligations issued by U.S. Federal
Agencies and Supra-National Agencies

c.                                       Repurchase agreements

d.                                      Taxable and tax-exempt municipal notes,
bonds and commercial paper

e.                                       SEC registered money market funds

f.                                         Auction rate securities

g.                                      Corporate Obligations, Yankee, Medium
Term Notes and Deposit Notes

h.                                      Commercial paper

i.                                        Variable Rate Demand Notes

j.                                          Putable bonds

k.                                       Asset Backed Securities

6.                                       Credit Quality All holdings will be of
high credit quality.  Non-U.S. Government holdings will be subject to the
following limitations:

a.                                       Municipal notes/Municipal Commercial
paper must have a minimum short-term rating of Mig1 or SP1

b.                                      Taxable Commercial paper must have a
minimum short-term credit rating of A1 or P1


--------------------------------------------------------------------------------




c.                                       Repurchase agreements must have
underlying collateral quality of AAA and be collateralized at 102%.

d.                                      Municipal Obligations must have a credit
rating of at least AAA by one recognized credit rating agency

e.                                       Taxable Obligations must have a credit
rating of at least AA by one recognized credit rating agency

7.                                       Marketability Holdings should be
sufficient size and held in issues that are traded actively to facilitate
transactions at a minimal cost.  No more than $1 million of portfolio invested
by any issuer.

8.                                       Trading All purchases and sales will be
executed at the best net price to the Corporation.  All securities purchased
will be held in the name of the Company.

9.                                       Diversification Adequate
diversification required to spread credit risk among various issuers.  No issuer
with the exception of money market funds, repurchase agreements, Treasury,
Agency and Supra-National Agencies issues shall constitute more than 10% of the
portfolio’s assets at time of purchase.

10.                                 Prohibited Securities the following
investments will not be used without the expressed written approval of the
Company.

a.                                       Direct mortgages or real estate
investment trusts

b.                                      Commodities

c.                                       Short sales and margin purchases

d.                                      Oil, gas mineral or other types of
leases

e.                                       Lettered, legend, unregistered or other
restricted stock

f.                                         Common stock – with the exception of
the Company’s own stock during a stock repurchase plan

g.                                      Speculative use of futures and options

h.                                      Derivative securities

11.                                 Miscellaneous Tax status, including
alternative minimum tax (AMT) is to be determined by the company’s tax
department.


--------------------------------------------------------------------------------